Citation Nr: 1444689	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO of jurisdiction in Houston.  The Veteran testified in a hearing before the undersigned in September 2013.  A transcript of the hearing was reviewed prior to this decision.  The Board remanded the case in February 2014.


FINDINGS OF FACT

1. The evidence shows that tinnitus began in service.

2. The evidence does not show a causal connection between the current hearing loss and noise exposure in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private treatment records.  VA provided medical examinations for the Veteran's hearing loss and tinnitus claims in September 2008 and April 2014.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, they provide thorough current findings and detailed rationale for opinions rendered.      

Following the Board's February 2014 remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional medical opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's hearing loss and tinnitus symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; including diagnosing tinnitus, or ringing in his ears, as this disability is determined by subjective symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  However, he is not competent to diagnose hearing loss or determine its cause, as this requires specialized medical testing and education to understand the complexities of the ear and neurological system.  See Jandreua, 429 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Board finds the Veteran and his friends credible as their statements are detailed and consistent.

The criteria for service connection for tinnitus have been met, but the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The Veteran has hearing loss and tinnitus currently.  The September 2008 VA examiner measured the Veteran's hearing loss at levels satisfying the requirements for a disability under 38 C.F.R. § 3.385.  In medical evaluations and the Board hearing, the Veteran reported experiencing tinnitus daily.  

The evidence is in relative equipoise as to whether the Veteran had an in-service incurrence.  In statements to the VA and the Board hearing, the Veteran reported being exposed to loud rifle fire three times a week during basic training.  He reported losing hearing for several hours to days, particularly in his left ear as he shot left-handed.  In a July 2013 letter, the Veteran's brother confirmed that the Veteran complained about loud ringing in his ears after firing rifles in basic training.  Service treatment records show normal hearing without hearing loss.  Specifically, hearing tests compared from the Veteran's entrance examination to his exit examination show improved hearing at some levels.  His left ear hearing remained the same at the 500, 1000, and 4000 Hertz frequencies.  The medical evidence of no clinical signs of hearing loss is in relative equipoise with the Veteran's reports of acoustic trauma in service.  In such instances, the benefit of the doubt goes to the Veteran and the Board finds an in-service incurrence.  See 38 C.F.R. § 3.102.

A causal connection between the tinnitus observed in service and that experienced currently has been established with the lay evidence.  The VA examiners provided negative opinions on a causal connection for tinnitus; however, their rationale mainly addresses hearing loss.  The Veteran reported continuous intermittent tinnitus since service.  His statements are supported by the statements of the Veteran's brother, co-worker, and business associate, which also note tinnitus.  Service connection may be proven by lay statements alone, including those of continuous symptoms, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles, 16 Vet. App. at 374.  Tinnitus is considered an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2013).  Therefore, based on the lay statements, tinnitus is presumed to have a nexus to service and the elements of service connection for tinnitus are established.  See 38 C.F.R. § 3.303.

However, the evidence does not show a causal connection between hearing loss and acoustic trauma in service.  In statements to the VA and the Board hearing, the Veteran reported having problems hearing since service, particularly with background noise.  September 2013 statements from the Veteran's co-worker and business associate note hearing problems in the 1980's; however their descriptions mention ringing in his ears and not being able to hear conversations on occasion.  In a letter received in April 2010, the Veteran reported first seeking treatment for hearing problems around 1983.  Private treatment records from 1986 document hearing loss at that time, noting difficulty hearing the TV with background noise and that the Veteran's wife thought he had been hard of hearing for years.    

The VA examiner in September 2008 concluded that the Veteran's hearing loss less likely as not resulted from acoustic trauma in service.  He reasoned that the degree of hearing loss and symmetric configuration were more likely consistent with post-military noise exposure.  After reviewing the lay statements, the VA examiner in April 2014 agreed with the earlier opinion and found military noise exposure less likely contributed to hearing loss.  The private treatment records do not include any opinions on etiology.  

The Veteran reported acoustic trauma from rifle shots on his left side and that his hearing problems were worse on his left side.  One would expect hearing loss consistent with the Veteran's reports to present worse in his left ear than in his right.  However, the evidence shows a generally equal level of hearing loss in both ears.  The VA examiner in September 2008 noted the symmetrical nature of hearing loss as reasoning for the negative conclusion.  

Service connection for hearing loss, as an organic disease of the nervous system, may be established based on lay statements alone.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 U.S.C.A. §§ 1101, 1112.  Here, however, lay evidence of continuous hearing problems since service is inconsistent with the objective audiometric findings showing an degradation in auditory acuity.  Moreover, with respect to nexus, neither the Board nor the Veteran is competent to determine the cause of hearing loss without medical training or the ability to test hearing in the intervening years after service.  See Jandreua, 429 F.3d at 1377.  The lay statements on tinnitus are much more concrete and probative, but the lay factfinder cannot determine whether the reports of hearing problems were due to post-service noise exposure or a completely unrelated issue.  As such, the medical opinions are more probative and a causal connection to service is not established for hearing loss.        
 
The preponderance of the evidence supports service connection for tinnitus but is against service connection for hearing loss.  See 38 C.F.R. §§ 3.102, 3.303.      


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


